Citation Nr: 0021822	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-36 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to July 
1974.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which increased evaluations were denied for 
hypertension and pes planus.  

The Board notes that an appeal was initiated with regard to a 
claim for an increased evaluation for diabetes mellitus.  At 
his personal hearing, the veteran indicated his belief that 
his diabetes should be rated as 40 percent disabling.  
Thereafter, in a January 1999 hearing officer decision, an 
increased evaluation of 40 percent was granted for diabetes 
mellitus, effective to the date of claim.  As the veteran was 
notified in a January 1999 letter, in view of this favorable 
decision his appeal regarding an increased evaluation for 
diabetes has been resolved.  Thus, there is no case or 
controversy for the Board to decide with regard to this issue 
at this time. 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The regulatory criteria in effect prior to January 12, 
1998, are more favorable to the veteran's claim for an 
increased evaluation for hypertension.  

2.  Hypertension and hypertensive heart disease are 
manifested by sustained diastolic readings in excess of 100 
and ECG findings of left ventricular hypertrophy.  

3.  Bilateral pes planus is currently manifested by 
complaints of pain in the dorsal aspect and arch area of the 
feet, with slight pronation of the ankles, and no objective 
findings indicative of marked pronation, extreme tenderness, 
marked inward displacement, or severe spasm on manipulation 
of the feet.  




CONCLUSIONS OF LAW

1.  Hypertension is 30 percent disabling.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 4.104, 
Diagnostic Code 7007 (1997).

2.  Bilateral pes planus is no more than 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. 4.71(a), Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims for 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claims are plausible.  Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  A claim that a service-connected 
disability has become more severe is generally considered 
well grounded where the veteran asserts that a higher rating 
is justified due to an increase in severity of that 
disability. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40, 4.45 (1999).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
(1999) and DeLuca. 

VA has a duty to assist a veteran in the development of facts 
which are pertinent to a well grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  Under 38 U.S.C.A. § 5103(a) 
(West 1991), VA may be obligated to advise a claimant of 
evidence needed to complete his application or claim.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
Board is satisfied that VA fulfilled its obligation under 
38 U.S.C.A. § 5103 by furnishing the veteran with a Statement 
of the Case and Supplemental Statement of the Case, in which 
the veteran was informed of the pertinent diagnostic criteria 
relevant to his claims.  The record does not indicate the 
need to obtain any additional pertinent records, and is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.  See Epps v. Brown, 9 Vet. App. 341 (1996).


Hypertension

The veteran contends that an evaluation of 30 percent 
disabling is warranted for his service-connected 
hypertension.  

In November 1974, service connection was granted for 
hypertension with the assignment of a zero percent 
(noncompensable) evaluation under Diagnostic Code 7101.  In 
January 1983, an increased evaluation of 10 percent was 
assigned for hypertension under Diagnostic Code 7101, and 
this evaluation is currently in effect.  

On VA examination in April 1996, he denied chest pain, 
palpitations, paroxysmal nocturnal dyspnea, peripheral edema, 
and syncope.  Seated blood pressure was 150/90, standing 
blood pressure was 160/100, and recumbent blood pressure was 
140/90.  The point of maximum intensity of the heart was 
discrete, well within the fifth interspace mid-clavicular 
line.  It was tapping, not sustained, and clinically did not 
reflect left hypertrophy.  No atrial gallop was ausculted.  
There was no murmur and the lung fields were clear.  Optic 
fundi were benign for hypertensive change.  A chest x-ray 
report shows that cardiac size and views of the chest were 
normal.  Diagnoses included moderate systemic arterial 
hypertension despite therapy.  The April 1996 ECG report 
shows that blood pressure was 160/100.  Findings included 
sinus bradycardia, rate 52; vertical axis, unusual for age; 
and left ventricular hypertrophy (LVH) by voltage.  

VA outpatient treatment records, dated from 1996-1998, show 
that the veteran was followed for treatment of hypertension.  
Blood pressure findings included 144/86 in May 1996, 160/92 
in August 1996; 134/98 in September 1996; 123/80 in June 
1997; and 126/77 in October 1997.  An April 1998 treatment 
note shows an assessment of hypertension, controlled, and 
blood pressure was recorded as 129/72.  An undated treatment 
report shows that blood pressure was recorded as 138/96. 

In April 1998, the veteran was afforded a personal hearing 
before a local officer at the Atlanta RO.  He testified that 
he was currently taking 2 medications for hypertension.  When 
asked if lower (diastolic) blood pressure readings in excess 
of 110 or higher had been shown lately, the veteran stated 
"not that I can remember but that blood pressure is up and 
down."  According to the veteran, he has also experienced 
vision problems and erectile dysfunction which are 
complications of hypertension and diabetes.  

On VA examination in May 1998, the veteran reported chest 
pains that come and go and he denied a heart attack or 
stroke.  He denied orthopnea or paroxysmal nocturnal dyspnea.  
On physical examination, blood pressure was 140/100 when 
sitting, 120/88 recumbent, and 150/110 standing.  Cardiac 
rhythm was regular and rate was about 68 per minute.  On 
auscultation there was a grade 1-2/6 systolic murmur, loudest 
over the apex and aortic areas.  There was no abnormal 
splitting of heart sounds, pericardial rubs, or alternans.  
There were no carotid or femoral bruits.  There was no 
pitting edema of the ankles or clubbing of the digits.  The 
posterior tibial arteries were not felt but the dorsalis 
pedis were felt.  There were no varicosities and there was no 
peripheral edema.  Diagnoses included hypertension, systemic, 
presently under treatment, not well controlled.  The May 1998 
chest x-ray report shows that the cardiac and other 
mediastinal structures appeared unremarkable.  A May 1998 ECG 
report shows findings of right axis deviation, left 
ventricular hypertrophy by voltage, and probable early 
repolarization pattern.  

An August 1998 VA treatment record shows that blood pressure 
was recorded as 152/85.  Assessments included hypertension, 
controlled.  In November 1998, blood pressure was recorded as 
129/77.  

The Board notes that the schedular criteria for evaluation of 
diseases of the cardiovascular system were changed effective 
January 12, 1998.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so. Marcoux v. Brown, 9 Vet. 
App. 289 (1996); Karnas v. Derwinski, 1 Vet.App. 308 (1991).  
In such cases, the Board must make a finding as to whether 
the old or the new rating criteria are more favorable to the 
veteran.  See  VAOGCPREC 3-2000 (April 10, 2000)
Having reviewed the record, the Board finds that the prior 
criteria for evaluation of diseases of the cardiovascular 
system are more favorable to the veteran based on the 
evidence of record.  

Under the previously effective rating criteria pertaining to 
evaluation of hypertension under Diagnostic Code 7101, which 
pertains to evaluation of hypertensive vascular disease 
(essential arterial hypertension), a 20 percent rating is 
warranted where diastolic pressure was predominantly 110 or 
more with definite symptoms.  An evaluation of 40 percent 
disabling is warranted where diastolic pressure is 
predominantly 120 or more and there are moderately severe 
symptoms. 

Under the previously effective rating criteria pertaining to 
evaluation of hypertensive heart disease, as found in 
Diagnostic Code 7007, an evaluation of 30 percent disabling 
is warranted on the basis of definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, with 
moderate dyspnea on exertion.  

The Board finds that the veteran's service-connected 
hypertension is manifested by evidence of hypertensive heart 
disease, and the Board concludes that a 30 percent evaluation 
is warranted under 38 C.F.R. § 4.104, Diagnostic Code 7101. 
See also Drosky v. Brown, 10 Vet. App. 251 (1997).  Review of 
the record indicates recent evidence of diastolic readings of 
100 or more on several occasions during the appeal period.  
In addition, a 1998 ECG report shows findings of left 
ventricular hypertrophy, or heart enlargement.  Therefore, 
there is evidence of definite enlargement of the heart and 
sustained diastolic hypertension of 100 or more.  In light of 
these findings and the holding in Drosky, supra, the Board 
finds that the preponderance of the evidence weighs in favor 
of granting an increased evaluation of 30 percent disabling 
for hypertension under the previously effective rating 
criteria as found in Diagnostic Code 7007.  As the veteran 
has indicated that he is seeking an evaluation of 30 percent 
for his service-connected hypertension, there is no further 
controversy to be resolved as the decision rendered herein 
constitutes a full grant of the benefits sought on appeal 
with regard to the claim for an increased evaluation for 
hypertension.  


Pes Planus

The veteran contends that an evaluation of 50 percent 
disabling is warranted for his service-connected pes planus.  

In November 1974, service connection was granted for pes 
planus, third degree, bilateral, with the assignment of a 10 
percent rating under Diagnostic Code 5276.  In July 1989, an 
increased evaluation of 30 percent disabling was granted for 
this disability.  

On VA examination in April 1996, it was noted that with the 
veteran erect, the solar arches represented a third degree 
pes planus with total loss of the longitudinal arch and 
bulging of the medial instep borders.  He nicely rocked 
forward on his forefeet and back on the heels.  No solar 
callus was present.  Arterial pulses appeared fairly normal 
in the feet and there was no epidermophytosis.  Diagnoses 
included bilateral third degree pes planus.  On x-ray 
examination, no bony abnormality was identified in the right 
and left foot.  

When seen for a VA podiatry evaluation in April 1996, the 
veteran complained of pain and tingling in his feet.  
Objective examination was positive for "MWS", 3rd right.  
Nails were within normal limits.  Range of motion in the sub 
talar join was within normal limits.  The medial arch was 
tender upon palpation bilaterally and there was collapsing of 
the medial arch on weight-bearing.  Assessments included 
gastroc/soleus equinus, collapsing pes planus, chronic 
plantar fasciitis, and diabetic neuropathy.  A May 1996 
treatment record shows that he had been seen in podiatry and 
special shoes had been ordered.  

In August 1996, the veteran complained of bilateral ankle 
pain, made worse by walking.  Findings on podiatry evaluation 
included present pedal pulses bilaterally, "illegible" less 
than 3 "illegible"; and there was pain on palpation of the 
anteromedial ankle with decreased range of motion in the 
ankles bilaterally.  Assessments included arthritis of the 
tarsi bilaterally. 

The record includes a licensed medical doctor's affidavit, 
dated September 1996, which was completed for a handicapped 
parking permit application.  On that form, W. Parrish, 
F.W.P.-L., indicated that the veteran had a walking 
impairment because of a deformity of his feet which had 
destroyed his knees and that he was able to walk short 
distances because of pain.  

VA physical therapy notes, dated in 1996 and 1997, show that 
the veteran was undergoing treatment for chronic 
retropatellar knee pain and pes planus, for which he was 
receiving orthotics and shoes from VA.  

At his April 1998 personal hearing, the veteran testified 
that he could only walk about five level yards at one time.  
He stated that since 1996, he had been wearing specially 
built shoes with special arches built inside the shoes.  He 
indicated that he had been using a cane since 1974 to help 
with his walking and to take some weight off of his feet.  

On VA examination in May 1998, it was noted that he had been 
prescribed arch supports which did not completely relieve his 
foot discomfort.  The veteran complained of foot pain 
primarily on the dorsal aspect of the feet at the level of 
the tarsal bones.  He walked with a relatively normal gait.  
Skin examination revealed no dermatological abnormalities.  
There was no onychomycosis pedis.  When standing barefooted, 
there was a 2nd degree pes planus.  There was a slight 
pronation of the ankles.  There were no plantar calluses or 
hammer toe deformities and there were no deformities of the 
ankles.  Ankle deep tendon reflexes were not elicited.  Knee 
deep tendon reflexes were about 1+ bilaterally.  Position 
sense was impaired below the ankles.  Motor strength appeared 
to be intact, and no pathologic reflexes were elicited.  
There were no tremors or fasciculations.  Diagnoses included 
bilateral pes planus, symptomatic.  The May 1998 x-ray report 
shows that on examination of both feet, the osseous 
structures and soft tissues appeared unremarkable.  There 
were mild hammertoe deformities of the 2nd through 5th toes of 
both feet.  The joints of the feet appeared preserved.  

When seen in the VA podiatry clinic in August 1998, the 
veteran requested another pair of shoes.  An assessment of 
multi-site pedal arthritis is shown.  In November 1998, he 
indicated that his feet and knees were o.k. if elevated 
regularly. Examination of the feet revealed no lesions and 
pulses were equal.  Assessments included pes planus.  A 
notation of degenerative joint disease was made.  In February 
1999, assessments included degenerative joint disease, 
bilateral feet.  

The veteran's service-connected pes planus, which is 
bilateral in nature, is currently evaluated as 30 percent 
disabling under Diagnostic Code 5276.  Under Diagnostic Code 
5276, an evaluation of 30 percent is provided for severe 
flatfoot as shown by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, and indication of swelling on use.  An 
evaluation of 50 percent is warranted for bilateral flatfoot 
which is pronounced, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  

Having reviewed the record, the Board is of the opinion that 
an evaluation in excess of 30 percent disabling is not 
warranted for bilateral pes planus.  Specifically, there is 
no objective evidence of marked pronation, extreme tenderness 
of the plantar surface, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation.  The 1998 
VA examination revealed pronation of the ankles to a slight 
degree only, and thus, there is no evidence of marked 
pronation which is required for a 50 percent evaluation.  
Furthermore, there is no objective evidence of severe spasm 
of the tendo-achillis, and while the medial arches have been 
demonstrated to be tender, the evidence is not indicative of 
tenderness of the plantar surfaces of the feet to an extreme 
degree.  Finally, there is no evidence of marked inward 
displacement.  Thus, it does not appear that pes planus is 
manifested to the severity which is contemplated for an 
evaluation of 50 percent disabling under Diagnostic Code 
5276.  

In the Board's view, the current symptomatology associated 
with the bilateral pes planus disability is more consistent 
with the 30 percent evaluation which is currently in effect.  
The outpatient treatment records indicate that pes planus is 
primarily manifested by complaints of pain in the feet and 
ankles and objective findings of tenderness in the medial 
arches.  The veteran contends that he can only walk about 
five level yards at one time, and he has been utilizing 
special shoes with orthotics since 1996.  In the Board's 
view, this symptomatology is consistent with a 
characterization as a severe flatfoot deformity for which a 
30 percent rating is contemplated under Diagnostic Code 5276.   

The Board has also considered the assignment of a higher 
evaluation on the basis of functional loss, in light of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, and the holding in DeLuca, 
supra.  With regard to pain on movement, the evidence 
indicates that the veteran has complained of pain in the 
dorsal aspect of the feet at the level of the tarsal bones 
and he has also complained of arch pain.  However, these 
complaints of pain have been considered in conjunction with 
the assignment of the current rating under Diagnostic Code 
5276, as a 30 percent evaluation requires evidence of pain on 
manipulation and use accentuated.  The Board finds that there 
is no evidence that pain on movement of the feet is 
productive of an additional degree of functional loss which 
would warrant the assignment of a rating in excess of 30 
percent.  The VA examiner indicated that motor strength was 
normal in the lower extremities and the veteran walked with a 
relatively normal gait; thus, the evidence does not 
demonstrate weakened movement or incoordination which would 
warrant the assignment of a higher evaluation.  Finally, the 
examiner made no findings indicative of excess fatigability, 
less movement than normal, or more movement than normal.  For 
these reasons, the Board finds that an evaluation in excess 
of 30 percent disabling is not warranted on the basis of 
functional impairment or loss resulting from bilateral pes 
planus.   

The Board is aware that there is evidence of neurological 
impairment and sensory loss in the lower extremities; 
however, this symptomatology has been attributed to diabetic 
peripheral neuropathy and is accordingly evaluated in 
conjunction with the assignment of a rating for service-
connected diabetes mellitus.  In addition, the record 
indicates findings of degenerative joint disease in the feet 
and a diagnosis of multi-site arthritis, feet; however, 
service-connected has not been granted for arthritis of the 
feet.  See 38 C.F.R. § 4.14 (1999). 

For the reasons stated above, the Board finds that the 
preponderance of the evidence weighs against a finding that 
an evaluation in excess of 30 percent disabling is warranted 
for bilateral pes planus.  Accordingly, the veteran's claim 
for an increased evaluation must be denied.  As the 
preponderance of the evidence is against the veteran's claim, 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased evaluation of 30 percent disabling for 
hypertension is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

An evaluation in excess of 30 percent disabling for pes 
planus is denied



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

